El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El demandado en una acción por daños personales apela de una sentencia adversa y alega que la corte de distrito co-*875metió error: al declarar sin lagar una moción de nonsuit; al resolver qne el accidente se debió a la negligencia del de-mandado; al negarse a darle valor a nna carta de descargo' (release) otorgada por el demandante en favor del deman-dado; al resolver qne el demandante no fné culpable de ne-gligencia contribuyente y al dictar sentencia en contra del demandado con costas y honorarios de abogado para el de-mandante.
La carta de descargo fué otorgada unas dos semanas des-pués del accidente. En aquel entonces el demandante estaba recluido en cama y continuó así por espacio de dos meses o más. No sabía leer ni escribir y en el momento del supuesto convenio no le fué posible poner su marca en el mismo sin la ayuda de otra persona. El juez de distrito declaró que la carta de descargo había sido obtenida mediante fraude, fal-sas representaciones y engaño y fué también de opinión que la causa (consideration) del mismo era inadecuada. Concu-rrimos con este criterio. No hubo conjunción de voluntades y por tanto no hay contrato o convenio que pueda hacerse-valer.
Si bien hay motivos para argumentar si el demandante-fué o no culpable de negligencia contribuyente, no alterare-mos la conclusión de la corte de distrito a este respecto.
Las otras contenciones claramente carecen de mérito.

La sentencia apelarla cíete ser confirmada.